Citation Nr: 0912041	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-15 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 10 percent disabling for degenerative arthritis of the 
right hip.

2.  Entitlement to a compensable evaluation for deformity of 
the fibula of the right leg, secondary to healed fracture of 
the right ankle. 

3.  Entitlement to an earlier effective date of service 
connection prior to May 19, 2004, for degenerative arthritis 
of the right hip.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to December 
1978, during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA), Detroit, Michigan, Regional Office 
(RO), which granted service connection for degenerative 
arthritis of the right hip; assigned a 10 percent evaluation, 
effective May 19, 2004; and denied the Veteran's claim for a 
compensable evaluation for his service-connected deformity of 
the fibula of the right leg, secondary to healed fracture of 
the right ankle, disability.  The Veteran disagreed with his 
evaluations and the effective date of service connection for 
his right hip disability, and subsequently perfected an 
appeal.   

The issues of entitlement to an increased initial evaluation 
in excess of 10 percent disabling for degenerative arthritis 
of the right hip, and entitlement to a compensable evaluation 
for deformity of the fibula of the right leg, secondary to 
healed fracture of the right ankle, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Prior to May 19, 2004, there is no communication from the 
Veteran or his representative that constitutes a formal claim 
or other evidence that may be construed as an informal claim 
of service connection for degenerative arthritis of the right 
hip.




CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than May 19, 2004, for the grant of service connection for 
degenerative arthritis of the right hip.  38 U.S.C.A. 
§§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veteran is appealing the effective date for the award of 
service connection for his right hip disability.  The United 
States Court of Appeals of the Federal Circuit (Federal 
Circuit) has held that once an underlying claim is granted, 
further notice as to downstream issues, such as the effective 
date, is not required.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); see also VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (VA's notice obligations do not apply to 
claims that could not be substantiated through notice and 
assistance).  Nonetheless, in a March 2006 letter and an 
attachment to a September 2006 notice letter, the RO 
specifically provided the Veteran with information concerning 
the assignment of effective dates.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting with the 
procurement of relevant records, including pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the claims file contains the Veteran's service 
treatment records, VA treatment records dated October 1999 to 
July 2001; three VA Joint Examination Reports dated July 
1980, March 2005, and February 2006; and statements submitted 
by or on behalf of the Veteran.  All identified and available 
treatment records have been secured.  Significantly, the 
record does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Earlier Effective Date Claim

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2008).

Under  38 U.S.C.A. § 5101(a), a specific claim must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See also 38 
C.F.R. § 3.151(a).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon v. West, 12 Vet. App. 32 (1998).

In an April 2005 rating decision, the RO granted service 
connection for degenerative arthritis of the right hip, and 
assigned a 10 percent evaluation, effective May 19, 2004.  
The Veteran asserts that he is entitled to an earlier 
effective date for such grant of service connection.  In the 
Veteran's Notice of Disagreement, received on November 2005, 
the Veteran requested an effective date "to the date of 
[his] earlier claim for" his right hip disability.  However, 
review of the evidence of record reveals no claims, formal or 
informal, including evidence of an informal claim, of service 
connection for a right hip disability, prior to May 19, 2004.

Initially, the Board notes that the Veteran did not submit a 
claim of service connection for a right hip disability within 
one year of his separation from service in December 1978.  

Pursuant to 38 C.F.R. § 3.400, where the claim is received 
more than one year following service separation, as here, the 
effective date of an award is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.

The Veteran's informal service connection claim for a right 
hip disability was received on May 19, 2004.  A formal claim 
was received May 26, 2004.  In determining whether an earlier 
effective date is warranted, the Board must consider whether 
the Veteran filed any other informal claim for service 
connection for a right hip disability prior to the assigned 
effective date of May 19, 2004.  In this regard, review of 
the claims folder fails to reveal that there was a pending 
claim of service connection for a right hip disability prior 
to that date.  See Servello v. Derwinski, 3 
Vet. App. 196 (1992) (holding that the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits).

With respect to the date entitlement arose, although it is 
likely that the veteran's arthritis was present prior to May 
19, 2004, the Veteran's entitlement did not arise until a May 
28, 2005 VA examination finding x-ray evidence of mild 
degenerative arthritis with limited and painful motion of the 
hip.  That is the date when the veteran's disability became 
chronically disabling.

Applying the relevant regulations, the effective date for 
service connection can be no earlier than the date of the 
informal claim (May 19, 2004), or date entitlement arose (May 
28, 2005), whichever is later.  See 38 C.F.R. § 3.400.  

Consequently, there is no legal basis upon which to grant an 
effective date prior to May 19, 2004, for the grant of 
service connection for degenerative arthritis of the right 
hip.  The reasonable doubt doctrine is not applicable, as the 
preponderance of 
the evidence is against the Veteran's claim.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2007).


ORDER

Entitlement to an earlier effective date of service 
connection prior to May 19, 2004, for degenerative arthritis 
of the right hip, is denied.   


REMAND

The Veteran seeks an increased initial evaluation for his 
service-connected right hip disability.  He also seeks a 
compensable evaluation for his service-connected deformity of 
the fibula of the right leg, secondary to healed fracture of 
the right ankle, disability.  Based on review of the record, 
the Board finds that further development is necessary.  

Review of the record reveals that the Veteran last underwent 
VA examinations of the "joints" in March 2005 and February 
2006, and the record contains subsequent statements from the 
Veteran to the effect that his right hip and right leg/ankle 
disabilities have worsened.  Thus, the Board finds that a 
more contemporaneous VA examination is needed in order to 
assess the current severity of the Veteran's service-
connected right hip and right leg/ankle disabilities.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 
(2008).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
in part that VA's duty to notify a claimant seeking an 
increased evaluation included advising the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the appellant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
appellant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the appellant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the appellant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the appellant.  Additionally, the appellant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  In this case, such notice has not 
been provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO should 
comply with the Vazquez- Flores ruling, 
and advise the Veteran to submit evidence 
that his right hip and right leg/ankle 
disabilities have worsened, including the 
effect an increased worsening of the 
conditions have on employment and daily 
life, and provide notice of the criteria 
necessary under the appropriate 
Diagnostic Codes to establish entitlement 
to an increased evaluation.

2.  Initially, the AMC/RO should obtain 
and associate with the claims file all 
medical records from the John D. 
Dingell VA Medical Center in Detroit, 
Michigan, dated from July 2001 to the 
present, regarding the Veteran's right 
hip and right leg/ankle disabilities. 

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.        

3.  After completion of the above-
requested development, the Veteran should 
be afforded a VA examination to determine 
the current nature and severity level of 
his service-connected degenerative 
arthritis of the right hip disability, 
and deformity of the fibula of the right 
leg, secondary to healed fracture of the 
right ankle, disability. 

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies, including x-ray 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.

Specifically, upon examination of the 
right hip, the examiner is requested to 
note: (a) whether the Veteran 
demonstrates favorable ankylosis of the 
right hip in flexion at an angle between 
20 degrees and 40 degrees, and slight 
adduction or abduction, or intermediate 
ankylosis, or extremely unfavorable 
ankylosis (the foot not reaching the 
ground and crutches necessitated) under 
38 C.F.R. § 4.71a, Diagnostic Code 5250; 
(b) whether the Veteran demonstrates 
flail joint of the right hip under 
38 C.F.R. § 4.71a, Diagnostic Code 5254; 
and (c) whether the Veteran demonstrates 
malunion of the femur with moderate or 
marked hip disability, or fracture of the 
surgical neck of the femur with false 
joint, or fracture of the shaft or 
anatomical neck of the femur with 
nonunion without or with loose motion 
under 38 C.F.R. § 4.71a, Diagnostic Code 
5255.

Upon examination of the right leg/ankle, 
the examiner is requested to note: (a) 
whether the Veteran demonstrates malunion 
of the tibia and fibula with moderate or 
marked knee or ankle disability, or 
nonunion of the tibia and fibula, with 
loose motion, requiring a brace under 
38 C.F.R. § 4.71a, Diagnostic Code 5262; 
(b) whether the Veteran has ankylosis of 
the ankle in plantar flexion less than 30 
degrees to more than 40 degrees, or in 
dorsiflexion from 0 degrees or more, or 
with abduction, adduction, inversion, or 
eversion deformity under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270; and (c) 
whether the Veteran has moderate or 
marked limited motion of the ankle under 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  
The examiner should also describe 
applicable ranges of right hip and right 
leg/ankle motion (including flexion, 
extension, adduction, and abduction) in 
terms of degrees.

The examiner is also requested to note 
whether the Veteran's right hip and 
right leg/ankle exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should 
also express an opinion as to the 
degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran 
uses his right hip and right leg/ankle 
repeatedly over a period of time.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

4.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's increased 
evaluation claims, taking into account 
any newly obtained evidence.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, failure 
to cooperate by not attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991). 


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


